1

2

3

4

5

6

7
                                      UNITED STATES DISTRICT COURT
8
                                 CENTRAL DISTRICT OF CALIFORNIA
9

10
     JAKUB MADEJ,                               )   Case No. CV 21-2961 FMO (PDx)
11                                              )
                         Plaintiff,             )
12                                              )
                  v.                            )   JUDGMENT
13                                              )
     U.S. BANK NATIONAL ASSOCIATION,            )
14   d/b/a ELAN FINANCIAL SERVICES,             )
                                                )
15                       Defendant.             )
                                                )
16
           IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.
17
     Dated this 15th day of July, 2021.
18

19                                                                       /s/
                                                                 Fernando M. Olguin
20                                                           United States District Judge
21

22

23

24

25

26

27

28
